Order entered September 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00966-CV

                          IN THE MATTER OF L.W., A JUVENILE

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-18-01485-W

                                            ORDER
       Before the Court is the September 9, 2019 request of Martha Grant, Official Court

Reporter for the 304th Judicial District Court, for an extension of time to file the reporter’s

record. We GRANT the request and extend the time to September 13, 2019. We caution Ms.

Grant that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE